Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 3-5, 7, 8, 10, 13, 14  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 20130265098 A1) hereafter referred to as Takahashi in view of Krause (US 5753928 A)
In regard to claim 2 Takahashi teaches a solid-state relay [see Fig. 2B] comprising a first circuit and a second circuit,
wherein the first circuit comprises a first light-emitting element [201] and a second light- emitting element [202],
wherein the second circuit comprises a first light-receiving element [203], a second light- receiving element [213], a memory [see 207 capacitor], and a first switch [206],
wherein the first switch comprise a first semiconductor layer [see Fig. 10 see paragraphs 0153-0156, 0165, “semiconductor substrate 400 can be, for example, a single crystal silicon substrate having n-type or p-type conductivity, or a compound semiconductor substrate (e.g., a GaAs substrate, an InP substrate, a GaN substrate, a SiC substrate, or a ZnSe substrate)” see “transistors 206a and 206b”], wherein the first semiconductor layer comprises gallium.
wherein on or off of the first light-emitting element is controlled by a first signal [“forward voltage is applied between terminals 208 and 209”] supplied to the first circuit,
wherein on or off of the second light-emitting element is controlled by a second signal [between 210 and 209] supplied to the first circuit,
wherein light emitted by the first light-emitting element [see paragraph 0091 “first light-receiving element 203 generates electromotive force by reception of light emitted from the first light-emitting element 201”] by the first signal is supplied to the first light-receiving element,
wherein the first light-receiving element generates first data [see paragraph 0091 “first light-receiving element 203 generates electromotive force by reception of light emitted from the first light-emitting element 201”] by converting the light into voltage,
wherein the first data is stored [ see paragraph 0100 “capacitor 207 has a function of holding the potential difference applied between the gate electrode and the source terminal of the transistor 206”] in the memory,
wherein the first switch is controlled [“first switch 204 has a function of applying a potential difference between a gate electrode and a source terminal of the transistor 206 controlling power output, in response to a signal received in the first light-receiving element 203 and holding the potential difference” see explanations paragraph 0105-0121 “operation examples of the solid-state relay 200 according to the second structure of the present invention are described with reference to FIGS. 4A and 4B”] so as to be brought into conduction by the first data stored in the memory,
wherein light emitted by the second light-emitting element by the second signal is supplied [see paragraph 0094 “forward voltage is applied between the terminal 209 and a terminal 210 by application of the potential of a signal to one of the terminals 209 and 210 and application of a fixed potential to the other of the terminals 209 and 210. Then, the second light-emitting element 202 emits light. The second light-receiving element 213 generates electromotive force by reception of light emitted from the second light-emitting element 202. Thus, the second light-receiving element 213 can receive a signal from the second light-emitting element 202”] to the second light-receiving element,
wherein the second light-receiving element generates second data [see above] by converting the light into voltage,
wherein the first data stored in the memory is initialized [see paragraph 0112 “ transistor 212 (i.e., the second switch 205) is turned on”] by the second data, and
wherein the first switch is controlled so as to be brought into non-conduction [“Thus, in FIG. 5A, the transistors 206a and 206b are turned off, and the terminals 214 and 215 are electrically disconnected”] when the first data stored in the memory is initialized,
but does not teach wherein the first light-emitting element, and the second light-emitting element comprise the first semiconductor layer .
See Krause background “most detectors are fabricated from silicon while the emitters are gallium arsenide (GaAs) based” see summary “emitter could be fabricated from groups III-V or II-VI material and the detector from PN or PIN materials” see various configurations Fig. 6-16.
See that Takahashi too teaches III-V see Fig. 10 see paragraphs 0153-0156, 0165, “semiconductor substrate 400 can be, for example, a single crystal silicon substrate having n-type or p-type conductivity, or a compound semiconductor substrate (e.g., a GaAs substrate, an InP substrate, a GaN substrate, a SiC substrate, or a ZnSe substrate)” see “transistors 206a and 206b” see stacking of components see “In FIG. 10, the transistor 211 and the capacitor 207 are formed over the insulating film 420”.
Thus it would be obvious to modify Takahashi to include Gallium based semiconductor and forming transistors and light emitters i.e. to include wherein the first light-emitting element, and the second light-emitting element comprise the first semiconductor layer, wherein the first semiconductor layer comprises gallium.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that III-V and II-VI materials are known to give good light emission and good wavelength control for light emitters.
In regard to claim 6 Takahashi and Krause as combined teaches wherein part of the first light-receiving element  overlaps [see combination, see Krause Fig. 6-8 see overlap ] with the first light-emitting element.
 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Lum et al. (US 20190027436 A1) hereafter referred to as Lum 
In regard to claim 9 Takahashi teaches a solid-state relay [see Fig. 2B] comprising a first circuit and a second circuit,
wherein the first circuit comprises a first light-emitting element [201] , a second light-emitting element [202], a first terminal [208], a second terminal [209], and a third terminal [210],
wherein the second circuit comprises a first transistor [206], a second transistor [211], a third transistor [212], a first light-receiving element [203], a second light-receiving element [213], a capacitor [207], a fourth terminal [214], and a fifth terminal [215],
wherein the first terminal [208] is electrically connected to one electrode of the first light- emitting element,
wherein the third terminal [210] is electrically connected to one electrode of the second light- emitting element,
wherein the second terminal [209] is electrically connected to the other electrode of the first light-emitting element and the other electrode of the second light-emitting element,
wherein a gate of the first transistor [206] is electrically connected to one [right] of a source and a drain of the second transistor [211], one [top] of a source and a drain of the third transistor [212], and one electrode [top] of the capacitor,
wherein the other [left] of the source and the drain of the second transistor [211] is electrically connected to a gate of the second transistor [211] and one electrode [top] of the first light-receiving [203] element,
wherein a gate of the third transistor [212] is electrically connected to one electrode [top] of the second light-receiving element,
wherein the fourth terminal [214] is electrically connected to one of a source and a drain of the first transistor [206],
wherein the fifth terminal [215] is electrically connected to the other of the source and the drain of the first transistor [206], the other [bottom] of the source and the drain of the third transistor [212], the other electrode of the capacitor [bottom], the other electrode [bottom] of the first light-receiving element, and the other electrode [bottom] of the second light-receiving element,
wherein light emitted by the first light-emitting element is supplied to [see paragraph 0091 “first light-receiving element 203 generates electromotive force by reception of light emitted from the first light-emitting element 201”] the first light- receiving element,
wherein light emitted by the second light-emitting element is supplied [see paragraph 0094 “forward voltage is applied between the terminal 209 and a terminal 210 by application of the potential of a signal to one of the terminals 209 and 210 and application of a fixed potential to the other of the terminals 209 and 210. Then, the second light-emitting element 202 emits light. The second light-receiving element 213 generates electromotive force by reception of light emitted from the second light-emitting element 202. Thus, the second light-receiving element 213 can receive a signal from the second light-emitting element 202”] to the second light- receiving element, and
but does not teach wherein a wiring electrically connecting the gate of the first transistor, the one of the source and the drain of the second transistor, and the one of the source and the drain of the third transistor is positioned to block light so that the light emitted by the first light-emitting element does not enter the second light-receiving element and is positioned to block light so that the light emitted by the second light-emitting element does not enter the first light-receiving element.
However such shielding is common in the art, see Lum Fig. 3 see paragraph 0042 “first integrated circuit 204 includes a third shield (or electromagnetic shield) 303 that shields the second light sensitive area 313 from electromagnetic radiation, and the second integrated circuit 208 includes a fourth shield (or electromagnetic shield) 330 that shields the first light sensitive area 323 from electromagnetic radiation. As shown, the shields 303 and 330 may include one or more conductive vias that connect the light sensitive areas 313/323 to other components in the first and second integrated circuits 204/208”.
Thus it would be obvious to modify Takahashi to include wherein a wiring electrically connecting the gate of the first transistor, the one of the source and the drain of the second transistor, and the one of the source and the drain of the third transistor is positioned to block light so that the light emitted by the first light-emitting element does not enter the second light-receiving element and is positioned to block light so that the light emitted by the second light-emitting element does not enter the first light-receiving element.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that metal interconnect can be used to serve as a light shield to prevent unwanted light from being detected to obtain proper functioning of the device.

Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Krause 
In regard to claim 11 Takahashi teaches a solid-state relay [see Fig. 2B] comprising a first circuit and a second circuit,
wherein the first circuit comprises a first light-emitting element [201] ,
wherein the second circuit comprises a first light-receiving element [203], a memory [see 207 capacitor], and a first switch [206],
wherein the first switch [see Fig. 10 see paragraphs 0153-0156, 0165, “semiconductor substrate 400 can be, for example, a single crystal silicon substrate having n-type or p-type conductivity, or a compound semiconductor substrate (e.g., a GaAs substrate, an InP substrate, a GaN substrate, a SiC substrate, or a ZnSe substrate)” see “transistors 206a and 206b”] comprise a first semiconductor layer, wherein the first semiconductor layer comprises gallium,
wherein on or off of the first light-emitting element is controlled [“forward voltage is applied between terminals 208 and 209”] by a first signal supplied to the first circuit,
wherein light emitted by the first light-emitting element by the first signal is supplied [see paragraph 0091 “first light-receiving element 203 generates electromotive force by reception of light emitted from the first light-emitting element 201”] to the first light-receiving element,
wherein the first light-receiving element generates first data [see paragraph 0091 “first light-receiving element 203 generates electromotive force by reception of light emitted from the first light-emitting element 201”] by converting the light into voltage,
wherein the first data is stored [ see paragraph 0100 “capacitor 207 has a function of holding the potential difference applied between the gate electrode and the source terminal of the transistor 206”] in the memory, and
wherein conduction or non-conduction of the first switch is controlled [see switch changes state “first switch 204 has a function of applying a potential difference between a gate electrode and a source terminal of the transistor 206 controlling power output, in response to a signal received in the first light-receiving element 203 and holding the potential difference” see explanations paragraph 0105-0121 “operation examples of the solid-state relay 200 according to the second structure of the present invention are described with reference to FIGS. 4A and 4B”] by the first data,
but does not specifically teach wherein the first light-emitting element comprise the first semiconductor layer .
See Krause background “most detectors are fabricated from silicon while the emitters are gallium arsenide (GaAs) based” see summary “emitter could be fabricated from groups III-V or II-VI material and the detector from PN or PIN materials” see various configurations Fig. 6-16.
See that Takahashi too teaches III-V see Fig. 10 see paragraphs 0153-0156, 0165, “semiconductor substrate 400 can be, for example, a single crystal silicon substrate having n-type or p-type conductivity, or a compound semiconductor substrate (e.g., a GaAs substrate, an InP substrate, a GaN substrate, a SiC substrate, or a ZnSe substrate)” see “transistors 206a and 206b” see stacking of components see “In FIG. 10, the transistor 211 and the capacitor 207 are formed over the insulating film 420”.
Thus it would be obvious to modify Takahashi to include Gallium based semiconductor and forming transistors and light emitters i.e. to include wherein the first light-emitting element comprise the first semiconductor layer, wherein the first semiconductor layer comprises gallium.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that III-V and II-VI materials are known to give good light emission and good wavelength control for light emitters.
In regard to claim 12 Takahashi and Krause as combined teaches wherein part of the first light-receiving element overlaps [see combination, see Krause Fig. 6-8 see overlap] with the first light-emitting element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818